UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1612


DANIEL BRADSHAW,

                    Plaintiff - Appellant,

             v.

NANCY A. BERRYHILL, Acting Commissioner, Social Security Administration,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:16-cv-00969-LO-JFA)


Submitted: October 30, 2017                                 Decided: November 28, 2017


Before MOTZ, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce K. Billman, Fredericksburg, Virginia, for Appellant. Nora Koch, Regional Chief
Counsel, Stephen Giacchino, Supervisory Attorney, Jordana Cooper, Assistant Regional
Counsel, SOCIAL SECURITY ADMINISTRATION, Philadelphia, Pennsylvania; Dana
J. Boente, United States Attorney, R. Trent McCotter, Assistant United States Attorney,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Daniel Bradshaw appeals the district court’s order accepting the recommendation

of the magistrate judge, granting the Commissioner’s motion for summary judgment, and

upholding the Commissioner’s decision denying Bradshaw’s application for disability

insurance benefits.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court.        Bradshaw v.

Berryhill, No. 1:16-cv-00969-LO-JFA (E.D. Va. Mar. 9, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2